DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
Applicant's arguments filed 10 March 2021 have been fully considered but they are not persuasive. 
Applicant argues that Bastani does not teach an array of pixels each configured to be individually switchable between a high output mode and a low output mode.  The examiner respectfully disagrees.  Bastani teaches an LCD display panel (paragraph 13).  LCD pixels are defined by two crossed polarization plates with a twisted nematic liquid crystal in between.  When the liquid crystal is activated by a voltage across it, the pixel can be made more or less transparent  (see https://en.wikipedia.org/wiki/Liquid-crystal_display; particularly the “general characteristics” section: “By controlling the voltage applied across the liquid crystal layer in each pixel, light can be allowed to pass through in varying amounts thus constituting different levels of gray”).  An LCD is an array of pixels which are individually switchable between a high output mode and a low output mode.  By teaching an LCD, Bastani explicitly teaches an array of pixels each configured to be individually switchable between a high output mode and a low output mode, because that is what LCDs are.  

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1, 2, 7-14are rejected under 35 U.S.C. 103 as being unpatentable over Bastani et al. (US 2015/0097853 A1) in view of Suckling et al. (US 2014/0362600 A1) and Whitehead et al. (US 2008/0018985 A1).
With respect to claim 1:	Bastani teaches a lighting system (100) comprising: a plurality of individually addressable laser sources (131-136) configured to generate a 
Bastani does not specifically teach “a phosphor screen adjacent the plurality of individually addressable laser sources”.
However, Suckling teaches “a phosphor screen (64) adjacent the plurality of individually addressable laser sources (62)”.
It would have been obvious at the time the application was effectively filed for one of ordinary skill in the art to modify the lighting system of Bastani with the phosphor screen of Suckling in order to convert the light from the laser sources to a different wavelength (Suckling paragraph 104).
Bastani in view of Suckling does not specifically teach “one or more optical elements optically between the phosphor screen and the array of pixels”.
However, Whitehead in light of the teachings of Bastani and Suckling teaches “one or more optical elements (122) optically between the phosphor screen (52 is analogous to Suckling’s phosphor screen because Sucking identifies the phosphor screen 64 as the light source (Suckling paragraph 104) and Whitehead identifies 52 as the light source (Whitehead paragraph 83).  In the combination Whitehead’s teaching of optical elements between the light sources 52 and array of pixels 20 would put it 
It would have been obvious at the time the application was effectively filed for one of ordinary skill in the art to further modify the lighting system of Bastani in view of Suckling with the optical elements of Whitehead in order to avoid parallax when viewing the system at wider angles (Whitehead paragraphs 85-87).
With respect to claim 2:	Bastani does not specifically teach “wherein the phosphor screen comprises a plurality of spatially separated phosphor screen elements, each providing a respective one or more of a plurality of surface regions”.
However, Suckling teaches “wherein the phosphor screen comprises a plurality of spatially separated phosphor screen elements (see Fig. 11), each providing a respective one or more of a plurality of surface regions (81, 111)”.
It would have been obvious at the time the application was effectively filed for one of ordinary skill in the art to modify the lighting system of Bastani with the separated phosphor screen elements of Suckling in order to set up distinct illumination distribution with an enhanced brightness change between them (Suckling paragraph 129).
With respect to claim 7:	Bastani teaches “wherein the pixels are each individually adjustable across a range of output modes (paragraph 13)”.
With respect to claim 8:	Bastani teaches “wherein each laser source arrangement has an individually controllable light output intensity (paragraph 23)”.
With respect to claim 9:	Bastani does not specifically teach “wherein two or more of the output beams are arranged to overlap at the phosphor screen”.

It would have been obvious at the time the application was effectively filed for one of ordinary skill in the art to modify the lighting system of Bastani with the output beam arrangement of Suckling in order to allow a more freeform illumination distribution to be formed on the phosphor screen (Suckling paragraph 113).
With respect to claim 10:	Bastani teaches “wherein each laser source arrangement comprises one or more laser diodes (paragraph 12)”.
With respect to claim 11:	Bastani teaches “wherein the array of pixels is a digital mirror display, a digital mirror device or a reflective or transmissive LCD (paragraph 13)”.
With respect to claim 12:	Bastani teaches “wherein the pixels of the array of pixels, onto which the beams are imaged, overlap (paragraph 24), and wherein the array of pixels is adapted for compensating brightness effects caused by such overlap (paragraph 25)”.
With respect to claim 13:	Bastani in view of Suckling and Whitehead teaches “the lighting system as claimed in claim 1 (see above)”.
Bastani does not specifically teach “a vehicle headlight”.
However, Suckling teaches “a vehicle headlight (191)”.
It would have been obvious at the time the application was effectively filed for one of ordinary skill in the art to modify the lighting system of Bastani by using it in a vehicle headlight as taught by Suckling in order to convey information to the driver of the vehicle or other road users (Suckling paragraph 150).

Bastani does not specifically teach “directing the plurality of output beams toward phosphor screen to generate a phosphor-converted output beam”.
However, Suckling teaches “directing the plurality of output beams toward phosphor screen to generate a phosphor-converted output beam (see Fig. 6a)”.
It would have been obvious at the time the application was effectively filed for one of ordinary skill in the art to modify the method of Bastani with the phosphor screen of Suckling in order to convert the light from the laser sources to a different wavelength (Suckling paragraph 104).
Bastani does not specifically teach “the optical elements being arranged between the phosphor screen and the array of pixels”.
However, Whitehead teaches “the optical elements being arranged between the phosphor screen and the array of pixels (see Fig. 8c)”.
It would have been obvious at the time the application was effectively filed for one of ordinary skill in the art to modify the method of Bastani with the optical elements .

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 

Contact Information

Any inquiry concerning this communication or earlier communications from the examiner should be directed to NATHANIEL J. LEE whose telephone number is (571)270-5721.  The examiner can normally be reached on 9-5 EST M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Rajarshi Chakraborty can be reached on (571)272-7242.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/NATHANIEL J LEE/Examiner, Art Unit 2875                                                                                                                                                                                                        
/RAJARSHI CHAKRABORTY/Supervisory Patent Examiner, Art Unit 2875